DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on February 16, 2022 have been reviewed and considered.  Claims 1-7 and 9-22 are pending in which claims 1, 9, 13, 15-16 have been amended and claim 22 has been newly presented; claim 8 has been cancelled.

Response to Arguments
	Applicant’s First Argument:  As mentioned above, independent claim 1 has been amended to recite the features from dependent claim 8. A person with ordinary skill in the art would not find motivation to replace the alleged shaping cloths 15 and 16 of Nakajima (the alleged first exterior support and the second interior support of claim 1) with the mentioned fabric 100/200 of Waldman. The cited portions of Waldman describe a general “Fabric 200” that exhibits certain stretch characteristics “in the range of 112% to 137% of its original width direction 105, length direction 110[.]” See Waldman, para. [0032]. On the other hand, Nakajima recites that “[e]ach of the shaping cloths 15 and 16 is formed of non-stretch or low stretch fabric such as tricot.” See Nakajima, para. [0011], machine translation. The shaping cloths 15 and 16 are described in Nakajima as made of non- stretch or low stretch fabric, which is counter to the cited fabric of Waldman with the stretch characteristics as cited.
Examiner’s Response:  The examiner disagrees.  Please note that Tricot is still a stretch fabric and can exhibit very high elongation and recovery rates since it is warp knit construction even though Nakajima may say it is “low stretch”.  Tricot fabrics can be additionally made with Lycra/Spandex fibers.  Please additionally note that both references disclose/teach of the Tricot fabrication.  Waldman discloses in [0005] that the fabrics disclosed can be of a tricot-type knit.  Therefore, one of ordinary skill in the art would indeed look to the disclosures Nakajima and Waldman as references that teach tricot fabric for undergarments based on their discloses and would consider their combinable teachings for what is known in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 10-14, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JPH11172504A) in view of Waldman et al. (US PG Pub 2012/0192595) (hereinafter “Waldman”).
	Regarding Claims 1 and 16, Nakajima discloses of a brassiere ([0009], see translation, Figures 1 & 5) comprising:
	a first cup and a second cup (via 2, note one for a right and left cup, [0009], see translation, Figures 1 & 4-5), each of the first cup and the second cup defined by a lower edge (via 7 for each 2, one for each of the right & left cups, [0010]-see translation, note Figure 1) configured to be arranged under the breast of a wearer of the brassiere [0010]-see translation, note Figure 1), by an interior edge (via 11 for each 2, one for each of the right & left cups, [0010]-see translation, note Figure 1) also defining a neckline of the brassiere (see Figure 1), and by a lateral exterior edge (via 12/13 for each 2, one for each of the right & left cups, [0010]-see translation, note Figure 1),
	a dorsal fastening band (1 & 3) connected to the lateral exterior edge (via 12/13) of the first cup (via 2, note right cup) and to the lateral exterior edge (via 12/13) of the second cup (via 2, note left cup),
	wherein each of the first cup and the second cup (via 2) includes a first exterior support (16 for each 2) and a second interior support (15 for each 2), each of which has generally the shape of a crescent (see Figures 1-3 & 5-6), defined generally by a convex edge ((17 & 21), see Figures 1-3 & 5-6) and by an opposing concave edge ((19 & 23), see Figures 1-3 & 5-6), 
	the concave edge of the first exterior support (16) beginning at an upper portion of the lateral exterior edge (via 12/13 for each 2, one for each of the right & left cups, [0010]-see translation, note Figure 1),and ending at the lower edge (via 7 for each 2, one for each of the right & left cups, [0010]-see translation, note Figure 1) on a lateral interior side (see Figures 1 & 5) of a respective breast cup of the first cup or the second cup (via 2) and being generally arranged facing the concave edge (19) of the second interior support (15 for each 2), 
	the concave edge (19) of the second interior support (15 for each 2) beginning at an upper portion of the lateral interior edge (via 11 for each 2, one for each of the right & left cups, [0010]-see translation, note Figure 1) and ending at the lower edge (via 7 for each 2, one for each of the right & left cups, [0010]-see translation, note Figure 1) on a lateral exterior side (via area of 7 @ 6, see Figures 1 & 5) of the respective breast cup (via 2), 
	the first exterior support (16 for each 2) and the second interior support (15 for each 2) having a first lower end and a second lower end (see diagram below), respectively, which are crossed in a support zone (see diagram below, [0013]-[0014])) for the breasts such that the first lower end and the second lower end overlap in the support zone (see Figures 1 & 5), where the overlap of the first lower end and the second lower end is positioned at a center (see diagram below) of the respective breast cup (via each 2) between lateral sides (see Figures 1 & 5) of the respective breast cup (via each 2) and along the lower edge (via 7 for each 2, one for each of the right & left cups, [0010]-see translation, note Figure 1) of the respective breast cup (via each 2), each of the first exterior support (16 for each 2) and the second interior support (15 for each 2) is an elastically deformable material (via tricot, [0011]), (Figures 1-5, [0009]-[0017]-see Translation previously attached).


    PNG
    media_image1.png
    462
    767
    media_image1.png
    Greyscale

	Nakajima does not disclose that the elastically deformable material has an elongation between 110 percent and 190 percent and (claim 16) wherein the elastically deformable material of each of the first exterior support and the second interior support comprises a longitudinal, vertical elongation between 145 percent and 190 percent, and a transverse elongation between 110 percent and 125 percent.
	Waldman teaches of fabric (via 100/200) for a bra portion (via 20) [0005] & [0022] wherein (claim 8) elastically deformable material has an elongation between 110 percent and 190 percent [0032] and (claim 16) wherein the elastically deformable material of each of the first exterior Support and the second interior support comprises a longitudinal, vertical elongation between 145 percent and 190 percent, and a transverse elongation between 110 percent and 125 percent [0032] and/or [0036-[0037] .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the elastically deformable material of Nakajima (claim 8) has an elongation between 110 percent and 190 percent and (claim 16) wherein the elastically deformable material of each of the first exterior support and the second interior support comprises a longitudinal, vertical elongation between 145 percent and 190 percent, and a transverse elongation between 110 percent and 125 percent as taught by Waldman in order to provide similar stretchability and uniform modulus in both directions of the fabric. Further, it is noted that applicant claims no criticality to claimed percentages.

	Regarding Claims 2-7, 10-14, and 17-22, the device of Nakajima as modified by Waldman discloses the invention as claimed above.  Further Nakajima discloses:
	(claim 2), wherein the support zone (see diagram above, [0013]-[0014])) is configured to be arranged below the breast in order to support the breast (see diagram above, see Figures 1 & 5);
	(claim 3), wherein the first exterior support (16 for each 2) extends at least in part into a lateral exterior zone (see Figures 1 & 5, note area of coverage of 16 in relation to 2 as a whole) of the connected respective breast cup (via 2), said lateral exterior zone corresponding to a lateral external part of the breast, in order to force the breast toward the center (note diagram above) of the connected respective breast cup (via 2), [0021]-[0023];
	(claim 4), wherein the second interior support (15 for each 2) extends at least in part into a lateral interior zone (see Figures 1 & 5, note area of coverage of 15 in relation to 2 as a whole) of the connected respective breast cup (via 2), said lateral interior zone corresponding to a lateral interior part of the bosom neckline (note area corresponding to 11), in order to keep the breast in the connected respective breast cup (via 2), [0021]-[0023];
	(claim 5), wherein the first exterior support (16 for each 2) includes an upper end (note upper end of 16 that touches 9 in Figure 6, [0018]-[0019]) which extends up to a shoulder strap (via 9/4) of the brassiere (see Figures 1 & 5-6);
	(claim 6), wherein the second interior support (15 for each 2) includes an upper end (note upper end of 15 that forms 9 in Figure 6, [0018]-[0019]) which extends up to a shoulder strap (via 9/4) of the brassiere (see Figures 1 & 5-6);
	(claim 7), wherein the lower edge (via 7 for each 2, one for each of the right & left cups, [0010]-see translation, note Figure 1) of each cup is fitted with underwiring (24), [0017];
	(claim 10), wherein the support zone (see diagram above) is arranged at a lower central portion of the respective breast cup (via 2) to support the breast, [0021]-[0023];
	(claim 11), wherein the first exterior support (16 for each 2) extends at least in part into a lateral exterior zone (see Figures 1 & 5, note area of coverage of 16 in relation to 2 as a whole) of the respective breast cup (via 2), said lateral exterior zone corresponding to a lateral external part of the breast and configured to support the breast toward the center (note diagram above) of the respective breast cup (via 2), [0021]-[0023];
	(claim 12), wherein the first exterior support (16 for each 2) extends at least in part into a lateral exterior zone (see Figures 1 & 5, note area of coverage of 16 in relation to 2 as a whole) of the respective breast cup (via 2), said lateral exterior zone corresponding to a lateral external part of the breast, in order to force the breast toward the center (note diagram above) of the respective breast cup (via 2), [0021]-[0023];
	(claim 13), wherein the elastically deformable material of at least one of the first exterior support (16 for each 2) or the second interior support (15 for each 2) comprises a mesh (via tricot; note tricot is formed as knitted mesh-like fabric, [0011]);
	(claim 14), wherein the mesh is a knit mesh (via tricot, [0011]).
	(claim 17), wherein the second interior support (15 for each 2) includes an upper end (note upper end of 15 that forms 9 in Figure 6, [0018]-[0019]) which extends up to a shoulder strap (via 9/4) of the brassiere (see Figures 1 & 5-6);
	(claim 18), wherein the upper end (note upper end of 16 that touches 9 in Figure 6, [0018]-[0019]) of the first exterior support (16 for each 2) and the upper end (note upper end of 15 that forms 9 in Figure 6, [0018]-[0019]) of the second interior support (15 for each 2) at least partially overlap each other (see Figures 1 & 5-6) at the shoulder strap (via 9/4) [0018], wherein the overlap of the upper end of the first exterior support and upper end of the second exterior support is positioned at an upper end of the respective breast cup (via 2); see Figures 1 & 5-6;
	(claim 19), wherein the second interior support (15 for each 2) extends at least in part into a lateral interior zone (see Figures 1 & 5, note area of coverage of 15 in relation to 2 as a whole) of the respective breast cup (via 2), said lateral interior zone corresponding to a lateral interior part of the neckline (note area corresponding to 11), in order to keep the breast in the respective breast cup (via 2), [0021]-[0023];
	(claim 20), wherein the second interior support (15 for each 2) extends at least in part into a lateral interior zone (see Figures 1 & 5, note area of coverage of 15 in relation to 2 as a whole) of the respective breast cup (via 2), said lateral interior zone corresponding to a lateral interior part of the neckline (note area corresponding to 11), in order to keep the breast in the respective breast cup (via 2), [0021]-[0023];
	(claim 21), wherein the overlap of the first lower end and the second lower end comprises (see diagram above) an intersection point (see diagram above) of the concave edge of the first exterior support (16 for each 2) and the concave edge of the second interior support (15 for each 2), where the intersection point is positioned approximately along a centerline of the respective breast cup (see diagram above) between the lateral sides of the respective breast cup (via 2), (see Figures 1 & 5);
	(claim 22), wherein the elastically deformable material of the first exterior support (16 for each 2) and the second interior support (15 for each 2) comprises a thermoplastic elastomer film (via tricot, [0011]-note applicant does not provide a definition for a “film” or any other specific materials-a “film” is defined as 1) “a thin layer or coating” 2) “a thin sheet of any material” via Dictionary.com).

	Regarding Claim 9, the device of Nakajima as modified by Waldman discloses the invention as substantially claimed above.  Nakajima further discloses wherein each of the first exterior support (16 for each 2) and the second interior support (15 for each 2) is a material having high springiness (via tricot, [0011]). The device, however, does not disclose where the back and forth forces of elastic deformation of the high springiness material are roughly equal, however, since both the first exterior support and the second interior support provide lift to the breast from both sides of the cup it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide where the back and forth forces of elastic deformation of the high springiness material are roughly equal so that the breast is equally pushed and lifted from both lateral sides into the opening portion, [0021].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JPH11172504A) in view of Waldman (US PG Pub 2012/0192595) as applied to claim 13 above, and in further in view of Reinisch et al. (US 2006/0252346) (hereinafter “Reinisch”).
	Regarding Claim 15, Nakajima discloses the invention as substantially claimed above.  Nakajima does not disclose wherein the mesh comprises a thermoplastic elastomer mesh.
	Reinisch teaches of a mesh fabric at an inner layer of a bra wherein the mesh comprises a thermoplastic elastomer mesh (note Dri-Fit®-note Lyrcra®polyester, [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mesh of Nakajima wherein the mesh comprises a thermoplastic elastomer as taught by Reinisch as a smooth, non-chafing medium stretch material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732